Citation Nr: 0328749	
Decision Date: 10/23/03    Archive Date: 11/03/03

DOCKET NO.  00-24 579	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort 
Harrison, Montana



THE ISSUE

Entitlement to an effective date earlier than January 9, 
1985, for the award of a total rating based upon individual 
unemployability due to service-connected disability (TDIU).



REPRESENTATION

Appellant represented by:	Vietnam Veterans of America



ATTORNEY FOR THE BOARD

J. Johnston, Counsel


INTRODUCTION

The veteran had active service from May 1966 to May 1969.  He 
had service in the Republic of Vietnam from approximately 
February 1967 to February 1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from adverse rating decisions of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Fort Harrison, Montana.  The issue stated above and 
additional issues were last before the Board in April 2001, 
at which time the Board denied entitlement to an effective 
date earlier than April 28, 1988, for an award of TDIU and 
remanded the remaining issues.  In a written statement 
received by VA on 
July 3, 2003, the veteran withdrew all issues except for that 
listed on the title page of this decision as well as a claim 
for an earlier effective date for the grant of service 
connection for diabetes which was not on appeal.  
Subsequently, the RO granted the veteran's claim for an 
earlier effective date for the grant of service connection 
for diabetes.  Consequently, the only issue on appeal is that 
listed on the title page of this decision.    

The veteran appealed the April 2001 Board decision denying an 
earlier effective date for the award of TDIU to the US Court 
of Appeals for Veterans Claims (Court) and, in March 2003, 
the Court granted the Joint Motion for Partial Remand filed 
by the Veteran's representative and VA General Counsel, and 
that issue was remanded to the Board.  Also in March 2003, 
the RO issued a rating decision with addressed multiple 
issues, and which included an allowance of an earlier 
effective date for the award of TDIU from the previously 
established April 28, 1988 to January 9, 1985 (thus the 
effective date at issue in this appeal has been altered to 
reflect this earlier date).    

In a written statement dated in October 2003, the veteran's 
representative raised a claim for an earlier effective date 
for the grant of service connection and a 
50 percent rating for the veteran's service-connected right 
hand disability.  This matter is referred to the RO for 
appropriate action.  


REMAND

The Joint Motion for Partial Remand filed by the Veteran's 
representative and VA General Counsel agreed that the Board's 
April 2001 decision failed to adequately address the Veterans 
Claims Assistance Act (VCAA), including the duties to assist 
and notify, and the specifics of the evidence VA would seek 
to provide and that which the veteran would provide in accord 
with Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The 
Motion also noted the possibility of an earlier effective 
date for TDIU based upon an informal claim.  

The VCAA became law on November 9, 2000.  VA issued final 
regulations to implement these statutory changes.  See C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2003).  This law 
redefined the obligations of VA with respect to the duty to 
assist and included an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  This change in the law is applicable 
to all claims filed on or after the date of enactment of the 
VCAA, codified as amended at 38 U.S.C.A. § 5100 et seq. (West 
2002), or filed before the date of enactment and not yet 
final as of that date.  

In view of the Court Order noted above, a remand is necessary 
for the RO to ensure compliance with the notification 
requirements of the VCAA.  Accordingly, the case is remanded 
to the RO for the following action:

1.  The RO must assure compliance with 
the requirements of the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106- 
475, 114 Stat. 2096 (2000), codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West Supp. 2002) and 
its implementing regulations.  The RO's 
attention is directed to Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) 
pertaining to the amended version of 38 
U.S.C.A. § 5103(a), which requires that 
the Secretary identify for the veteran 
which evidence the VA will obtain and 
which evidence the veteran is expected to 
present.  The RO should provide the 
veteran written notification specific to 
his application for an earlier effective 
date for the award of TDIU.  

2.  After completing any additional 
development deemed necessary, the RO 
should readjudicate the veteran's 
application for an earlier effective date 
for the award of TDIU, with consideration 
of any additional evidence added to the 
record, and of the discussion in the 
March 2003 Joint Motion for Partial 
Remand, including the possibility of an 
informal claim.  If the benefit sought is 
not granted to the veteran's 
satisfaction, the RO should issue a 
Supplemental Statement of the Case, which 
includes a discussion of compliance with 
VCAA requirements and any evidence that 
is obtained.  The veteran should be 
provided with an opportunity to respond.  
Thereafter, the case should be returned 
to the Board after compliance with all 
appellate procedures.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs 


to provide expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.43 and 38.02.


	                  
_________________________________________________
	M. SABULSKY
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




